— Appeals from an order of the Supreme Court, Erie County (John F. O’Donnell, J.), entered February 16, 2012. *1242The order granted plaintiffs motion for partial summary judgment on the issue of liability against defendants Sales Associates of WNY, LLC and The Barden & Robeson Corp.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on October 16, 2013,
It is hereby ordered that said appeals are unanimously dismissed without costs upon stipulation.
All concur except Martoche, J., who is not participating. Present — Smith, J.E, Peradotto, Garni, Valentino and Martoche, JJ.